TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 6, 2015



                                     NO. 03-14-00389-CV


                                     In the Matter of R. J.




           APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
           VACATED IN PART; AFFIRMED IN PART; AND REMANDED –
                     OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on May 7, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s judgment. We therefore vacate that part of the Judgment of Delinquency concerning the

three lesser-included offenses involving S.M., affirm the judgment with respect to the remainder

of the delinquency adjudication, and remand this cause so that the trial court may revisit and

revise its disposition if necessary based on the revised adjudication.      Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.